Transcript of record in this case was filed in this Court on March 30th, 1936. It is now before us on motion of the Attorney General to affirm the judgment of the lower court on the following grounds:
"1. Because the record proper in said cause has been certified to this Honorable Court by the Clerk of the Circuit Court in and for Dade County.
"2. Because the plaintiff in error herein has not filed his brief within the time required by the rules of this Court, and seemingly does not intend to do so, and
"3. Because said record does not show that any reversible error was committed in the lower court."
While under the rules of Court we are authorized to enter a judgment of affirmance on the record upon the grounds stated in the motion, we have considered the record in connection with the assignments of error filed and find that the record discloses no reversible error.
Therefore, the judgment should be affirmed.
So ordered.
ELLIS, C.J., and TERRELL, and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 139